DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0104618) in view of Lee (US 2017/0139515).
In regard to claims 1 and 15, Yu teaches a method of fingerprint image generation for saving memory comprising: generating a first fingerprint image of an original data size according to a plurality of first analog sensing signals which are read from a fingerprint sensor array before an exposure period ends; storing the first fingerprint image represented by a first data size which is equivalent to or smaller than the original data size (fig. 1 and paragraph 74, Yu teaches authenticating the first and second information by comparing it to pre-stored information. To perform the authentication the data must be stored); generating a second fingerprint image of the original data size after generating the first fingerprint image of the original data size according to a plurality of second analog sensing signals which are read from the fingerprint sensor array during the exposure period (fig. 1, second biometric information) but does not teach storing the second fingerprint image represented by a compressed data size smaller than the original data size.
Lee teaches storing the second fingerprint image represented by a compressed data size smaller than the original data size (paragraph 140, Lee teaches storing on the increment (difference between first and second value) to save memory).
The two are analogous art because they both deal with the same field of invention of biometric detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yu with the increment storage of Lee. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Yu with the increment storage of Lee because it would reduce memory requirements.
In regard to claim 2, Yu and Lee fail to teach a third fingerprint image of compressed size (Lee teaches taking an average of multiple images but does not specifically teach a third image).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Yu and Lee with a third compressed image. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Yu and Lee with a third compressed image because Lee teach taking an average of multiple images and storing the increment image. One of ordinary skill in the art would recognize that there is improved accuracy when more values are taken for an average.
In regard to claim 3, Lee teaches generating the second fingerprint image represented by the compressed data size by calculating a difference image between the first fingerprint image of the original data size and the second fingerprint image of the original data size (paragraph 140).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the limitations of these claims in combination with the claim’s from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623